Citation Nr: 1700820	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) improved death pension benefits, to include the issue whether the appellant is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to April 1971.  He died in January 1974 and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the VA Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

This case has previously been before the Board in January 2016, where the Board remanded the appellant's claim to verify the appellant's marital status and to obtain any available Social Security Administration (SSA) records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her September 2012 VA Form 9, the appellant initially requested to testify before a Veterans Law Judge (VLJ) at the RO (i.e. a Travel Board hearing).  In a March 2013 Correspondence, the appellant indicated that she would, instead, prefer a live videoconference hearing.  While the appellant was erroneously scheduled for a Travel Board hearing in October 2015, the appellant indicated in a December 2015 statement that her mailing address had changed and that she did not receive the hearing notices.  Furthermore, she also requested that VA reschedule her hearing.   

Considerations of due process mandate that the Board may not proceed with an adjudication of the appellant's appeal without providing her an opportunity for the requested hearing.  Therefore, remand is required in this case in order to send legally adequate notice to the appellant's correct address and to schedule her for a Board hearing by live videoconference so that she may provide evidence in support of her claim.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700 (a) (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing by live videoconference.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if she withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

